Miller, J.,
dissented.
The petition for a modification of the decree in these cases, and for the dismissal of the appeal of William R. Brewer, guardian ad litem of the infant children, was *461disposed of by the Full Bench, and Judge Fowler delivered the opinion of the Court as follows:
A petition has been filed by Pembroke L. Thom and William H. DeC. W. Thom, two of the appellees in these cases for a modification of the decree in respect of costs, and for a dismissal of the appeal of William R. Brewer, the guardian ad litem of the infant children. This motion to dismiss the app'eal of the guardian ad litem was discussed, but not very fully, at the' hearing of the cause, and it is again renewed, reliance being placed on the same grounds and the same authorities which were relied on then.
The Code, Art. 5, sec. 24, (Appeals) restricts the right of appeal to parties to the suit, and it is contended that the guardian ad litem is not such a party. But we cannot agree to this view.
It is true that it has been held by this Court that a prochein ami is not a party to the suit within the meaning of the Evidence Acts. Trahern vs. Colburn, Ex’r, 63 Md., 103; but it by no means follows that a next friend or guardian ad litem may not be a party to the suit as contemplated by the provisions of the Code regulating appeals.
It was formerly supposed, and it was so contended in the case of Deford vs. The State, use of Keyser, et al., 30 Md., 179, that a,prochein ami could not make the suggestion and affidavit for the removal of a case, because the Code, Art. 75, sec. 97, requires them to be made by a party to the proceeding. But in disposing of the question this Court said, “ The prochein ami or next friend, it is true, is not a technical party to the cause, but he is a party within the meaning and contemplation of the Constitution and the Acts of Assembly” relating to tbe removal of causes, “ and therefore capable of making the affidavit and suggestion. ’' And we can see no reason why a guardian ad litem should not be so far considered a party *462to the suit, as to have the right of appeal on behalf of the infants for the purpose of protecting or advancing their interests; otherwise not being themselves able or competent in contemplation of law to take any step in the cause, they would he compelled, in the absence, as here, of a regularly appointed guardian, to submit however unjust or oppressive a judgment or decree might be.
In the opinion heretofore filed, we said we would not consider the motion to dismiss the appeal of the guardian ad litem, u because all the questions presented by his appeal are before us on the appeal of Mrs. Thonaas.” It is now, however, contended that the only question which could arise on Mrs. Thomas’ appeal was, whether she was entitled to an absolute, or only an equitable life estate, and that no question of distribution after her decease can be properly determined on her appeal.
The decree of the Court below not only construed the. will, but declared and named the persons who should take by virtue of that construction, and thereby distributed the estate. From this decree — not from any particular part of it — Mrs. Thomas appealed. -Her order for appeal will he found on page 32 of the record. In her answer she asks that the parties among whom the estate of the testator is to be divided, may be determined, and in the sixth paragraph thereof she prays that the will of her father may be interpreted, and that the Court will determine the distribution proper to be made thereunder. This the Court below did by its decree from which Mrs. Thomas appealed. Her appeal thus bringing up all the questions — -those of distribution as well as those of construction — w'hich were fully argued by all the counsel, and considered by this Court in its opinion, she will not now be allowed to say that her appeal did not raise the question of distribution. But, as we have said, this question is directly presented by the appeal of the guardian ad litem.
*463(Decided 18th June, 1891.)
By the decree of this Court filed in this cause, the costs were directed to he paid out of the fund to arise from the sale of the property on North Charles street, in the City of Baltimore, this being the only property involved in this controversy in which the petitioners, as well as all the other parties are jointly interested.
It is true, as alleged by the petitioners that their right to one undivided third of this property has not been questioned, so far as we are informed, yet they, like all the other parties to this proceeding, are interested in the construction of the will, and the distribution of the estate. Indeed, it was conceded on all hands that the Charles street house must he sold for the purpose of partition, and the main object of the suit was to determine the construction of the will, and thereby ascertain the persons to take thereunder. We were, therefore, of opinion, and still think, that all should join in paying the costs, and that they should ho paid out of a fund in which all are interested. Under any circumstances, of course, the petitioners would he properly chargeable with their share of the costs incurred in the partition of the Charles street house.
Petition dismissed, the petitioners to pay the costs thereof.